Citation Nr: 0019960	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  94-20 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected post-traumatic stress disorder (PTSD) rated 
as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from March 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1991 and July 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  In the October 1991 
decision, the RO granted entitlement to service connection 
for PTSD and a 10 percent disability rating, effective from 
the October 1990 date of claim.  In the July 1996 decision, 
the RO increased the disability rating for the veteran's PTSD 
to the 50 percent level, effective from the date of claim in 
October 1990.  

Where entitlement to compensation has already been 
established in a prior final rating action, an appellant's 
disagreement with a subsequent rating is a new claim for an 
"increased rating" based on the level of disability presently 
shown by the evidence.  Suttman v. Brown, 5 Vet. App. 127, 
136 (1993).  However, a claim placed in appellate status by 
disagreement with the original or initial rating award, but 
not yet ultimately resolved, as with the rating for PTSD in 
this case, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  Therefore, as shown on the title page, 
the Board has not characterized the issue of the proper 
rating for PTSD as an "increased rating."

While this case was being developed for appellate review, the 
schedular criteria for evaluation of psychiatric disabilities 
were changed effective November 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased rating for PTSD be evaluated under the pertinent 
regulations effective both before and after the November 7, 
1996 changes to the rating schedule.  Bernard v. Brown, 4 
Vet. App. 384 (1995). However, the application of the new 
regulatory criteria may not be earlier than the effective 
date of those criteria.  See De Sousa v. Gober, 10 Vet. App. 
461, 465-67 (1997).

Finally, the record shows that the veteran filed a claim for 
a total rating based on individual unemployability in 1996, 
but thereafter failed to report for a scheduled examination 
on two occasions.  The veteran has also filed other recent 
claims with the VA that have been denied, but none of these 
denied claims have been placed in appellate status.  The only 
issue properly before the Board at this time is that shown on 
the title page.  


FINDINGS OF FACT

Manifestations of the veteran's PTSD do not exceed 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships; or a considerably impaired ability to 
establish and maintain effective or favorable relationships 
with people, and considerable industrial impairment from 
reduced levels of reliability, flexibility and efficiency 
because of psychoneurotic symptoms.



CONCLUSION OF LAW

An original disability rating in excess of 50 percent for 
PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999), 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  Service medical records are negative for 
the presence of PTSD or any other chronic psychiatric 
disorder during service.  

The veteran filed his formal claim for service connection in 
October 1990.  Records show the veteran began a Vet Center 
program for PTSD in 1990.  

The veteran was afforded a VA examination in July 1991 and 
PTSD was diagnosed.  The examiner noted that the veteran had 
had two myocardial infarctions, had diabetes and also had 
musculoskeletal problems.  The veteran complained of 
nightmares two or three times a year and of frequent 
flashbacks.  He became emotional when discussing his wartime 
experiences.  The examiner opined that the veteran's  recent 
physical problems had intensified his psychiatric symptoms.  
The examiner classified these symptoms as moderately severe.  
It was also noted that the veteran was living in a 
domiciliary at the time of examination, but he did not like 
living in close proximity to so many people preferring to 
sleep in his truck.  

A rating action in October 1991 awarded service connection 
and a 10 percent rating for PTSD from the October 1990 date 
of claim.  

The veteran was hospitalized by the VA for one day in March 
1992 for PTSD assessment.  On admission, the veteran was 
pleasant, polite and cooperative.  He was said to be alert 
and oriented.  His cardiovascular and diabetes problems were 
noted, but he was said to be in no distress.  Following 
assessment, the veteran was admitted to a PTSD inpatient 
program in July 1992.  The veteran demonstrated a full 
complement of PTSD symptoms with chief complaints of loss of 
initiative and depression.  On mental status examination, the 
veteran showed elevated anxiety.  He seemed confused 
secondary to his anxiety.  There was evidence of depression, 
but no evidence of psychosis.  Cognitive functions appeared 
normal.  With respect to his PTSD treatment, the veteran was 
said to be positively motivated in both group and milieu 
settings.  During hospitalization, the veteran also received 
evaluation and treatment for his nonservice connected medical 
problems.  A rating action in December 1992 awarded a 
temporary total rating under 38 C.F.R. § 4.29 based on his 
hospitalization for the PTSD program from July 1992 to 
October 31, 1992.  

At the time of the veteran's hospital discharge to a VA 
domiciliary in October 1992, his PTSD residuals were reported 
as: elevated anxiety; some depression; guilt; decreased self-
esteem; problems with concentration; nightmares; intrusive 
thoughts; problems with significant others and employment 
difficulties.  The veteran remained in the domiciliary until 
the end of January 1993 with no significant treatment for 
PTSD shown. 

In February 1994, copies of the veteran's Social Security 
medical records were received.  These consisted of the VA 
psychiatric records cited above and medical records 
concerning the veteran's heart condition and diabetes.  Also 
included were reports of private psychiatric evaluation in 
April 1992 and private psychological evaluation in March 1993 
that were negative as to any diagnosis of PTSD.  The 
psychologist attributed the veteran's psychiatric impairment 
to a schizotypal personality disorder and the psychiatrist 
attributed it to dysthymia or depressive neurosis.  

A Veteran's Center summary report of May 1995 shows that the 
veteran, who was homeless, was involved in weekly individual 
and group sessions for his PTSD from November 1993 to May 
1995 when his case was closed.  It was noted that the veteran 
had been seen by various staff counselors for identified 
issues.  He was said not to be motivated to change 
dysfunctional behavior.  His prognosis was fair, but needed 
to continue with support group and supportive counseling.  

The veteran was hospitalized by the VA in July 1995 for 
poorly controlled diabetes.  He was not treated for his PTSD, 
although a history of PTSD was noted.  His behavior was said 
to be somewhat withdrawn and bizarre at times and though it 
improved during hospitalization, psychiatric follow-up was 
recommended.  

In a November 1995 statement, the veteran reported playing 
with children because he trusted children, but did not trust 
adults.  He also reported spending time alone playing at war 
with toy soldiers.  He reported going to K-Mart to watch 
people, but did not talk to them.  He also stated that he 
felt his recent hospitalization for diabetes as well as some 
of his cardiovascular problems was due to his PTSD.  

The veteran underwent VA psychiatric examination in April 
1996.  His principal complaints were flashbacks of varying 
frequency, nightmares and difficulty sleeping.  The examiner 
provided a psychiatric history of the veteran.  The veteran 
spent most of his time alone in the desert or mountains.  He 
reported being on Social Security disability due to his heart 
condition and that he had not worked in six years.  Prior to 
that he had worked as a truck driver until he was no longer 
able due to his heart condition and diabetes.  

On mental status examination, he was alert with good eye 
contact.  His hygiene was clean and he was dressed 
appropriately.  His attention span was satisfactory, but at 
times he was distractible.  Motor level was normal and he was 
trustful and cooperative.  His affect was restricted and 
blunted.  His mood was euthymic.  He did not appear anxious, 
but at times seemed somewhat confused.  Speech was normal and 
there were no loose associations.  There was no evidence of 
psychosis.  There was no suicidal or homicidal ideation.  
Judgment and insight were not impaired and there was no 
memory deficit.  Pertinent diagnosis was PTSD.  The examiner 
also noted a history of high blood pressure, heart condition, 
diabetes, and gout.  Stressors were said to include dealing 
with people and living in a truck.  GAF was reported as 41.  

On the basis of the foregoing, the RO issued a rating 
decision in July 1996 that increased the disability rating 
for PTSD from 10 to 50 percent under Diagnostic Code 9411, 
effective from the October 1990 date of the original claim 
for service connection.  The veteran disagreed with the 
increase to 50 percent and the appeal continued.  

Criteria.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 C.F.R. Part 4.  

As noted above the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 11-97.  However, new criteria may not be applied 
any earlier than their effective date.  See De Sousa, supra.

The schedular criteria in effect for PTSD (Diagnostic Code 
9411) prior to November 7, 1996 provided a zero percent 
rating when there were neurotic symptoms which might somewhat 
adversely affect relationships with others but which did not 
cause impairment of working ability; a 10 percent rating when 
there was emotional tension or other evidence of anxiety 
productive of "mild" social and industrial impairment; a 30 
percent rating for "definite" social and industrial 
impairment; and a 50 percent rating for "considerable" 
impairment of social and industrial adaptability.  When the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment, a 70 percent rating was assignable.  

The VA Schedule of Ratings for Mental Disorders, 38 C.F.R. § 
4.132, was amended and redesignated as 38 C.F.R. § 4.130, 
effective November 7, 1996.  Under the new regulations, the 
evaluation criteria have substantially changed, focusing on 
individual symptoms as manifested throughout the record 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.  

Under the revised criteria of Diagnostic Code 9411, a 
psychiatric disability which is productive of occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication, will be assigned a 10 
percent evaluation.

A 30 percent evaluation is assigned where there is disability 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

Analysis.  The veteran's claim for a rating in excess of 50 
percent for his PTSD is well grounded on its face.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran has 
asserted that his PTSD is more disabling than contemplated by 
the 50 percent evaluation assigned.  

Because the veteran's claim is well grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided two VA psychiatric examinations and 
was scheduled for two more for which he failed to report.  In 
addition, the RO obtained the veteran's Social Security 
medical records as well as his VA medical treatment records.  
The veteran has not indicated that there is any other 
relevant evidence available but not yet of record.  Overall, 
the Board finds that no further assistance is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a).  

In the instant case, the Board finds that the medical 
evidence shows that the veteran is not entitled to a 
disability rating in excess of 50 percent under either the 
old or the new criteria.  The criteria for an increased 
rating of 70 percent under the old and new standards are set 
out above, and it is clear from the reported clinical 
findings that the veteran does not meet either criterion for 
a rating in excess of 50 percent.  

The veteran was awarded his 50 percent rating under the old 
criteria by rating action in July 1996.  In order for a 
rating of 70 percent to be awarded under the old criteria, 
the evidentiary record would have to show severe social and 
industrial impairment under Diagnostic Code 9411, rather than 
the considerable social and industrial impairment on which 
his 50 percent rating is based.  The veteran's complaints as 
well as the reported findings show that his principal PTSD 
symptoms consist of flashbacks, nightmares and difficulty 
sleeping.  These symptoms along with the veteran's other PTSD 
symptoms are not shown to be productive of the severe 
impairment of social and industrial adaptability required for 
a rating of 70 percent under the old criteria.  

The Board has considered the representative's argument that 
the GAF of 41 assigned by the VA examiner in July 1996 
supports a rating in excess of the 50 percent currently 
assigned.  In this regard, the Board notes that the GAF score 
reflects serious impairment of social, occupational or school 
functioning.  The veteran has no friends, which would 
represent serious social impairment.  However, much of the 
veteran's occupational impairment is shown by the record to 
be attributable to his heart condition and diabetes, the 
conditions that necessitated the termination of his 
employment in 1990.  

Furthermore, the Board notes that even though the veteran has 
some occupational impairment as a result of his PTSD, the 
evidence including the pertinent VA examinations on file does 
not indicate that the psychoneurotic symptoms are productive 
of more than considerable industrial impairment.  The 
psychoneurotic symptoms are not of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment necessary for the next higher 
rating of 70 percent under the old criteria.  Thus, while the 
Board has considered the GAF as part of its overall 
assessment of the veteran's condition, the evidence of record 
does not show or approximate the presence of the severe 
social and industrial impairment necessary for a higher 
rating for PTSD under the old criteria.  

Regarding the new criteria for a 70 percent rating, the Board 
notes that the medical evidence does not show that the 
veteran's PTSD is manifested by obsessional rituals that 
interfere with routine activities.  Further, the medical 
evidence does not show that the veteran's speech is 
intermittently illogical, obscure, or irrelevant.  The 
evidence does not show spatial disorientation.  Moreover, the 
evidence does not show neglect of personal appearance and 
hygiene.  The veteran was noted to be clean and appropriately 
dressed at the VA examinations in April 1996.  

The Board notes that the veteran does have an inability to 
establish and maintain effective relationships.  The veteran 
has reported that he experiences periods of significant 
social isolation and the need to get away from people.  It 
also appears that the veteran would have difficulty in 
adapting to stressful circumstances to include work and a 
worklike setting as a result of his PTSD; however, the 
evidence clearly shows that the veteran has not worked or 
attempted to work since 1990 because of his heart problems 
and diabetes.  

Further, the Board notes that other than his 1992 
hospitalization as part of his PTSD program, the veteran has 
not required hospitalization specifically for his PTSD during 
the appellate period.  For the foregoing reasons, the Board 
finds that the evidence does not meet or nearly approximate 
the criteria, set out above, for a 70 percent rating under 
the new criteria.  

The Board has also considered the applicability of "staged 
ratings," in accordance with the Court's holding in Fenderson 
v. West, supra.  However, after careful review of the 
veteran's symptomatology, the Board finds that the evidence 
does not show any period, or "stage," where the severity of 
the veteran's PTSD met or nearly approximated the criteria 
for a disability rating in excess of 50 percent under either 
the old or new criteria. 

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Accordingly, the claim must 
be denied.

The Board finds that the evidence is not evenly balanced so 
as to allow application of the benefit of the doubt rule as 
required under the provisions of U.S.C.A. § 5107.


ORDER

Entitlement to an increased original disability rating for 
PTSD is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

